Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-8, 10-11, 13, and 15-24), species C (claim 4) and further species of species 1, first embodiment in the reply filed on 8/24/2022 is acknowledged.
Claims 2-3, 15-18, and 20-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse.

Overview
New 35 U.S.C. §§ 102 & 103 rejections necessitated by amendment
No art rejection of claims 7-8, 10-11, 13, and 19

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-8, 10-11, 13, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. This claim has the following issues.
I. Entire Area
The limitation “entire area” itself suggests that the entire outer surface area of the wafer is surrounded by the electrodes, including front, back, and side. However, the specification shows that only most of the face of the wafer is covered by the electrodes. See fig. 3. Furthermore, the entire face is not even covered since there are partitions 206 which cover parts of the face.
Because the metes and bounds of “entire area” is not delineated by the specification, this claim is indefinite.
For purposes of examination it will be assumed that if an outer electrode surrounds the wafer’s face then the “entire area” is covered.
II. Conjunction
Although there is the conjunction “and” in the middle of the claim, there is no conjunction before the last element starting with the “when” limitation. Thus it is uncertain whether “or” or “and” should be used before when. Thus this claim is indefinite.
For purposes of examination, it will be presumed that “and” is used.

Claim 7. Claim 1 claims a “plurality of electrodes.” However, claim 7 goes on to state three electrodes without describing the kinship between these three electrodes and the plurality of electrodes in claim 1, thereby making the kinship uncertain. This makes the claim indefinite.
For purposes of examination it will be assumed that the three electrodes are part of the plurality of electrodes.

Claims 4-8, 10-11, 13, and 19. These claims are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 U.S.C. § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Woodruff et al., W.O. Int’l Pub. No. 2008/094838 A2 [hereinafter Woodruff].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. An electroplating apparatus for electroplating on a surface of a wafer (apparatus for electrochemical processing of wafers; Woodruff title, figs. 6-8), the electroplating apparatus comprising 
a plurality of electrodes collectively covering an entire area of the wafer for forming electric fields on the surface of the wafer (counter electrodes 170a-c which establish an electric field onto wafer W with electrode 170c surrounding wafer W and hence surrounds the “entire area”; Woodruff [0078], figs. 6-8), 
wherein an independent electric field is formed in a designated area, and an intensity of the independent electric field is independently controlled (each counter electrode 170a-c is coupled to a plurality of independent power sources 182, 184, and 186 which would each form an independent electric field; id.), 
when a notch of the wafer is positioned within the designated area, a total amount of power received by the notch within the designated area is reduced (this is a condition precedent due to the “when,” wafers with an edge flat and no notches may be used and thus this condition precedent would not be met in this case and thus need not be taught; Woodruff [00117], see below).
	“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II).

Claim 4. The electroplating apparatus according to claim 1, wherein when the notch of the wafer is positioned within the designated area, both the intensity of the independent electric field and a rotation speed of the wafer are changed so that the total amount of power received by the notch within the designated area is reduced (this is a condition precedent due to the “when,” wafers with an edge flat and no notches may be used and thus this condition precedent would not be met in this case and thus need not be taught). Woodruff [00117].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mayer et al., U.S. Patent App. Pub. No. 2012/0258408 A1 [hereinafter Mayer] in view of Hsu et al., U.S. Patent App. Pub. No. 2006/0144698 A1 [hereinafter Hsu].
Claim 1. The following references render this claim obvious.
I. Mayer
An electroplating apparatus for electroplating on a surface of a wafer (electroplating apparatus; Mayer abstract, [0138], figs. 3A-4A, 5A-6, 9), the electroplating apparatus comprising 
a plurality of electrodes, the plurality of electrodes forming electric fields on the surface of the wafer (four thief cathode segments 105, 107, 109, and 111 which form electric fields on the wafer; Mayer [0090]-[0098], figs. 1A-1B)
wherein an independent electric field is formed in a designated area (each cathode segment would form their electric field on their side of the wafer; id.), and
an intensity of the independent electric field is independently controlled (any of the current, voltage, or a combination may be controlled by each electrode’s own power supply 113, 115, 117, and 119; id.), 
when a notch of the wafer (azimuthal non-uniformity such as notches; Mayer [0069], figs. 1A-1B) is positioned within the designated area, a total amount of power received by the notch within the designated area is reduced (the thief will draw ionic current from the missing die/feature region 103 - such as a notch - thereby drawing power away from the notch; Mayer [0092]-[0095], [0138], figs. 1A-1B, 9).
II. Entire Area - Hsu
Mayer is silent on “collectively covering an entire area of the wafer.”
However, Hsu teaches an apparatus comprising a plurality of concentric anode segments 50a-50f covering wafer 30, control unit 70, and sensor devices S1-S6. Hsu [0013]-[0014], fig. 1. Hsu teaches this apparatus alters the output of each power supply subunits 60a-60f and improves uniformity of electroplated metal layers. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Hsu’s apparatus comprising a plurality of concentric anode segments covering the wafer to improve uniformity of electroplated metal layers.

Claim 4. The electroplating apparatus according to claim 1, wherein when the notch of the wafer is positioned within the designated area, both the intensity of the independent electric field (“amount of current varying in time collated and synchronized with the wafer angular position at that time”; Mayer [0091]-[0092], figs. 1A-1B, 8) and a rotation speed of the wafer are changed so that the total amount of power received by the notch within the designated area is reduced (rotation speed may be changed to obtain a particular dwell time; Mayer [0125], [0133]-[0136] figs. 1A-1B, 8).

Claim 5. The electroplating apparatus according to claim 1, further comprising a rotatable chuck, wherein the wafer is clamped on the chuck and rotates along with the chuck, and wherein a relative position of the notch of the wafer and the chuck is fixed (wafer holder assembly 301/913). Mayer [0119], figs. 3B, 9.

Claim 6. The electroplating apparatus according to claim 5, wherein the chuck is provided with an electrode (the wafer is an electrode since it is a negative electrode and adjusts the electric field). Mayer figs. 3B, 9; see also App. Spec. [0063] (stating “the ‘electrode’ is a broad definition, and devices that achieve the purpose of adjusting the electric field can be considered as ‘electrodes’).


Allowable Subject Matter
Claims 7-8, 10-11, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) all other outstanding rejections are addressed.
It is noted that claims 8, 10-11, 13, and 19 are all dependent on claim 7.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.	
Regarding Applicant’s request for withdrawing claims 15-18 and 20-30, the Examiner respectfully submits that the first embodiment was elected as a species and claims 15-18 and 20-30 represent the other species embodiments that were not elected. See Remarks p. 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794                                                                                                                                                                                                        /HARRY D WILKINS III/Primary Examiner, Art Unit 1794